Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-39 are presented for examination.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
As per claim 21, the prior art of record does not teach or suggest individually or in combination about a method of performing appliance itemization based on consumption data for a whole house, comprising classifying by a processor the consumption data into times of active signals and times of inactive signals and determining by the processor based at least in part on the inactive signals, estimated passive heating consumption and estimated refrigerator consumption and further determining, based at least in part on the inactive signals, at least one period of vacation.

As per claim 26, the prior art of record does not teach or suggest individually or in combination about a method of performing appliance itemization based on consumption data for a whole house, comprising classifying by a processor the consumption data into active signals or inactive signals and determining times of active signals and time of inactive signals and upon detection of inactive signals, detecting by the processor, passive water heating, and if detected, estimating passive water heating consumption and further upon detection of an active signals, detecting by the processor, based at least in part on the inactive signals, water heating in vacation mode.

As per claim 33, the prior art of record does not teach or suggest individually or in combination about a method of performing appliance itemization based on consumption data for a whole house, comprising classifying by a processor the consumption data into and upon detection of active signals detecting by the processor, based at least in part on the active signals, lighting, and if lighting is detected, estimating lighting consumption and active water heating consumption.

As per claim 36, the prior art of record does not teach or suggest individually or in combination about a method of performing appliance itemization based on consumption data for a whole house, comprising classifying by a processor the consumption data into times of active signals and times of inactive signals and detecting by the processor, based at least in part on the inactive signals, refrigeration, and if refrigeration is detected, estimating refrigeration consumption.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In the Claim:
I. claim 1, line 8
	i. deleted “intervals”; 
	ii. inserted after “the inactive”, -- signals --.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116